             Case 1:20-cv-02781 Document 1 Filed 04/03/20 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


 GUO WENGUI a/k/a MILES KWOK,
                                                                Civil Action No.:
                        Plaintiff,

                 -against-                                      COMPLAINT

 INTIZAR TURSUN, INTYMEDIA a/k/a INTY传媒,
 KUZZAT ALTAY,

                        Defendants.


       Plaintiff Guo Wengui a/k/a Miles Kwok (“Plaintiff” or “Guo”), by and through his

undersigned counsel, alleges upon personal knowledge with respect to himself and their own acts,

and upon information and belief as to all other matters, for his complaint against Intizar Tursun

(“Intizar”), IntyMedia a/k/a Inty传媒 (“Intymedia”), and Kuzzat Altay (“Kuzzat” collectively the


“Defendants”):

                                      NATURE OF CLAIMS

   1. This action is for damages and injunctive relief to redress repeated threats, acts of

defamation, and promotion of hate speech against Plaintiff by all Defendants.

   2. In an effort to portray themselves as government whistleblowers, Defendants have made a

series of public statements identifying corruption within the CCP and have asserted that the now

worldwide pandemic known as the Coronavirus or COVID-19 (“COVID-19) should be referred

to as the “Chinese Virus” because it was allegedly manufactured by China. In their latest series of

attacks, Defendants inexplicably and falsely have implicated Guo in their litany of Chinese

government corruption allegations.




                                                1
             Case 1:20-cv-02781 Document 1 Filed 04/03/20 Page 2 of 7



    3. Specifically, on online platforms such as YouTube and Twitter, Defendants have

repeatedly published false and offensive statements about Guo. Defendants have wrongly asserted

that Guo is a “con man” and implied that he is trying to profit from the term Chinese Communist

Party virus or CCP Virus, what is now commonly referred to as COVID-19 (“CCP Virus”).

    4. As if this were not enough, Defendants have also encouraged those around them to threaten

Guo with death and physical harm because they now claim Guo is a liar and con man.

    5. All of these statements are completely false and have subjected Guo to threats, humiliation,

scorn, and ridicule throughout the world, as well as permanent harm to his reputation as a political

activist.

    6. Defendants’ unlawful conduct was knowing, malicious, willful and wanton and/or showed

a reckless disregard for Guo’s rights, and Defendants’ conduct has caused, and continues to cause,

Guo permanent harm to his professional reputations, disgrace, humiliation, and shame, as well as

harm to Guo’s personal reputation.

    7. Defendants’ continued reference to COVID-19 as the “Chinese Virus” has also put

innocent people of Chinese descent in the crosshairs of worldwide scorn and distrust.

                                                PARTIES

    8. Plaintiff is an individual residing in the City and State of New York. Mr. Guo has been an

outspoken critic of the CCP and has gone to great lengths to expose the rampant corruption within

the CCP and Chinese government. While strongly opposing the CCP, Guo is one of the biggest

supporters of the Chinese people and has made it his life’s mission to bring freedom, democracy

and the rule of law to his fellow countrymen.

    9. Upon information and belief, Defendant Intizar is a United States citizen residing, at 4411

Dixie Hill Road, Fairfax, Virginia.




                                                 2
             Case 1:20-cv-02781 Document 1 Filed 04/03/20 Page 3 of 7



   10. Defendant Inty Media is a media platform owned and operated exclusively by defendant

Intizar. Inty Media has a large social media following. As of the date of this filing, Inty Media has

approximately 113,000 YouTube subscribers and nearly 76,000 Twitter followers.

   11. Upon information and belief, Defendant Kuzzat is a United States Citizen residing at 1602

L Street NW #613, Washington, DC 20036.

   12. Defendant Kuzzat operates the Twitter handle @KuzzatAltay.

   13. Defendant owns and operates the YouTube page known as 庄烈宏频道.


   14. Jurisdiction is proper pursuant to, inter alia, 28 U.S.C. 1332, as there is complete diversity

between the parties and the amount in controversy, exclusive of costs and interest, exceeds

$75,000.

   15. Venue is proper in this Court pursuant to, inter alia, 28 U.S.C. 1391, because a substantial

part of the events giving rise to the claims presented herein, including the damages suffered by

Palintiff, occurred in New York County.

                                FACTS COMMON TO ALL CLAIMS

   16. In early 2020, Guo took to social media to warn his supporters of the CCP Virus and its

origins. Specifically, Guo explained that the CCP Virus was a tool created by the CCP and

intentionally released to cause harm to billions of people.

   17. Guo, however, warned his supporters and followers that this global pandemic should not

be referred to as the “Chinese Virus” for fear of retribution against the Chinese people. Rather,

Guo emphasized the global pandemic was appropriately labeled the CCP Virus.

   18. Defendants apparently had a different view than Guo, and an apparent agenda to spread

hate, and callously referred to the global coronavirus as the Chinese Virus.




                                                 3
             Case 1:20-cv-02781 Document 1 Filed 04/03/20 Page 4 of 7



   19. When Defendants learned of Guo’s position, they set out to harm Guo’s reputation and

threaten his livelihood. In an attempt to spread their hate-filled rhetoric, Defendants took to social

media in March 2020 and began a campaign to defame Guo and literally threaten his life.

   20. Specifically, on March 22, 2020, defendants caused a video of three apparent terrorists,

dressed in military gear, to be published to Inty Media’s hundreds of thousands of followers. This

video explicitly defames and threatens Guo as follows:

               Miles Guo the CCP bandit listen up … You are the most evil. Some
               people call you “virus”. But you said it was made up. What part of
               it was made up? You ARE the virus…. This “Sick Man of Asia”
               everyone in the world knows this nickname… You are Chinese
               Virus. You [are] … the enemy of mankind… who is the true terrorist
               here? … Miles Guo, listen up. Your offspring will all be mongrels!

   21. In another video dated March 25, 2020, Defendants caused another video to be published

to their hundreds of thousands of followers, that defamed Guo by calling him a “con man” and

explicitly threatened Guo:

               Miles Guo, you are a con man! Mother fucker!... Fuck you and fuck
               Ka Lixi too! Con man! Where are those masks you donated to
               China? Mother fucker! You think yourself a big shot? Why didn’t
               you donate masks to America? I fuck you! I am an Ugyhur too!
               There are tens of thousands of Ugyhurs in the U.S. and millions of
               us all over the world. We all support Inty! … Screw you! Do you
               have the evidence to prove what you said? Or you shut up! Fuck
               you! Mother fucker! Do you understand? … Let me tell you, liar
               Guo, I screw you! Do you understand? Don’t mess with us Uyghurs!

   22. On March 23, 2020, defendant Kuzzat published a picture of Guo on Twitter and stated “a

CCP billionaire oligarch [referring to Guo] believes political asylum & influence can be bought.

Why should America grant him asylum, when he believes his money more than American values?

Isn’t it what CCP China does?”




                                                  4
                 Case 1:20-cv-02781 Document 1 Filed 04/03/20 Page 5 of 7



    23. On March 22, 2020, defendant Kuzzat made the following false statement about Guo on

Twitter: “Steve Bannon is such a sophisticated person, it’s bad for his reputation to associate

himself with a CCP oligarch with psychological disorder [referring to Guo].”

    24. On March 22, 2020, defendant Kuzzat made the following false statement about Guo on

Twitter: “Former high ranking CCP oligarchs, billionaire, asylum seeker Mr. Guo is accusing me

of working for the Chinese government.” Kuzzat then goes on to say that Guo is acting in the

same fashion as the CCP, implying that Guo is an agent for the CCP.

    25. All of these statements have been viewed tens of thousands of times and continued to be

viewed by a world-wide audience.

    26. With respect to each of these false and defamatory statements, Defendants knew that the

statements were false or published the statements with reckless disregard as to whether they were

true or false.

    27. The publication of the above fabricated, defamatory statements to the Internet has caused,

and unless restrained, will continue to cause, irreparable injury to the value and goodwill and

reputation of Guo.

                                     FIRST CAUSE OF ACTION
                                          (Slander Per Se)

    28. Plaintiff incorporates by reference all preceding and succeeding paragraphs of this

Complaint.

    29. Through postings to YouTube and Twitter, Defendants have falsely and repeatedly claimed

that Guo has engaged in various actions, including, but not limited to: working with the CCP;

collusion with government officials; corruption, and swindling.




                                                 5
             Case 1:20-cv-02781 Document 1 Filed 04/03/20 Page 6 of 7



   30. These statements have damaged Guo’s reputation among a large number of people, and

caused them to associate Guo with corruption, evil tendencies, and criminal behavior. These

statements have also caused many people to doubt his capabilities as a professional and a

businessman.

   31. Defendants knew these statements are false, or at the very least, Defendants made these

statements with reckless disregard for their truthfulness. Defendants had neither the authorization

nor privilege to make such statements. Defendants made these statements with the intent to damage

Mr. Guo, his reputation, and his business, and to induce other parties to not conduct business with

him.

   32. Mr. Guo has suffered extensive damages, in an amount to be determined at trial, but not

less than $1,000,000.00 as a direct result of these false statements and will continue to suffer

irreparable harm as a result of such violations of law for which there is no adequate remedy at law.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff request that judgment against Defendants be entered as follows:

       a. Plaintiff be awarded judgement against Defendants, jointly and severally, in an

           amount to be determined at trial, but not less than $1,000,000.00;

       b. That this Court temporarily, preliminarily and permanently enjoin Defendants and

           anyone acting or purporting to act on their behalf from making any of the false and

           defamatory statements set forth herein, or similar false and defamatory statement

           involving Plaintiff;

       c. That this Court award such other and further relief as seems to be just and proper.




                                                 6
           Case 1:20-cv-02781 Document 1 Filed 04/03/20 Page 7 of 7



Dated: New York, New York
       April 3, 2020


                                          LAWALL & MITCHELL, LLC

                                          s/ Aaron A. Mitchell, Esq.
                                          Aaron A. Mitchell, Esq.
                                          162 East 64th Street
                                          New York, NY 10065
                                          (973) 285-3280
                                          aaron@lmesq.com




                                      7
